DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.
Status of Claims
	Claims 1, 3, 6-9, and 13-18 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application No. 62/241,410, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted January 11, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn as necessitated by amendment. 
Claim Rejections - 35 USC § 103
Response to Argument: Applicant’s arguments, see pages 4-5 in the remarks, filed December 2, 2020, with respect to the rejections of claims 1, 3-9 and 13-18 under 35 U.S.C. 103 as being unpatentable over the Lee et al. in view of Baba et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. See below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection is new as necessitated by amendment.
Claims 1, 3, 6-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Bone regeneration with low dose BMP-2 amplified by biomimetic supramolecular nanofibers with collagen scaffolds”,  Biomaterials, 2013, pp. 452-459) in view of Sommerich (CA 2663642; published 2009).
Regarding claims 1, 3, 6, 15, and 16, Lee et al. teach an osteoinductive composite material comprising heparin-binding peptide amphiphiles nanofibers (HBPA; peptide amphiphile nanofibers), BMP-2 (osteoinductive bioactive agent; growth factor) and an absorbable collagen sheet scaffold (biocompatible polymer; absorbable collage sponge material) (see e.g., p.454, left col.-§2.5).    
The difference between the claimed invention and the teachings of Lee et al. is the biocompatible polymer of the claimed invention is in the form of a microparticle which is not taught by Lee et al.
prima facie obvious to the artisan of ordinary skill. See MPEP §2144.01 Sommerich teaches creating graft materials the comprise collagen microparticles that are formable and pliable so as to provide superior contact with and easier access to a surgical site than typical, more rigid grafts as collagen sheets (see e.g., the abstract; paras. [0013, 0014]). Sommerich teaches the collagen material in a powdered formed derived from sheets of collagen material that are ground to a powder having the desired particle size distribution (see para. [0013]). Sommerich teaches the particle size of the collagen material in the range of 0.1 to 10, 0000 microns with embodiments taught in the size range of 10-1000, 50-800 and 100-400 microns (see para. [0014]). In view of the teachings of Sommerich and the knowledge of the skilled artisan, at the time of the invention, it would have been obvious to the artisan of ordinary skill to modify the osteoinductive composite material taught by Lee et al. by utilizing absorbable collagen sponge microparticles in place of an absorbable collagen sponge to arrive at the presently claimed invention. The artisan would have been motivated to do so with a reasonable expectation of creating a flowable osteoinductive composite material.
Regarding present claims 3, 15 and 16, Lee et al. teach BMP-2.
Regarding present claim 6, the claim is a product by process claim. The claimed peptide amphiphile nanofibers appear to be the same as the peptide amphiphile nanofibers of Lee et al. Regardless of whether the peptide amphiphile nanofibers are derived from a peptide amphiphile solution as in the claim, the product itself appears to be the same. The product covered by the claim is not expressly limited by the process steps set forth in the claims. 

The difference between the claimed invention and the teachings of Lee et al. is the biocompatible polymer of the claimed invention is in the form of a microparticle which is not taught by Lee et al.
The difference between the claimed invention and the teachings of Lee et al. is the biocompatible polymer of the claimed invention is in the form of a microparticle that is not taught by Lee et al.
However, at the time of the invention, an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change is prima facie obvious to the artisan of ordinary skill. See MPEP §2144.01 Sommerich teaches creating graft materials the comprise collagen microparticles that are formable and pliable so as to provide superior contact with and easier access to a surgical site than typical, more rigid grafts as collagen sheets (see e.g., the abstract; paras. [0013, 0014]). Sommerich teaches the collagen material in a powdered formed derived from sheets of collagen material that are ground to a powder having the desired particle size distribution (see para. [0013]). Sommerich teaches the particle size of the collagen material in the range of 0.1 to 10, 0000 microns with embodiments taught in the size range of 10-1000, 50-800 and 100-400 microns (see para. [0014]). In view of the teachings of Sommerich and the knowledge of the skilled artisan, at the time of the invention, it would have been obvious to the artisan of ordinary skill to modify the osteoinductive composite material taught by Lee et al. by utilizing absorbable 
Regarding present claims 8 and 9, Lee et al. teach a method of preparing a composite material comprising mixing a solution of Heparin-binding peptide amphiphiles (HBPA) with an absorbable collagen sponge (biocompatible polymer) and BMP-2 in an aqueous solution (see p.454, §2.4).  
The difference between the claimed invention and the teachings of Lee et al. is the biocompatible polymer of the claimed invention is in the form of a microparticle which is not taught. However, at the time of the invention, an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change is prima facie obvious to the artisan of ordinary skill. See MPEP §2144.01 Sommerich teaches creating graft materials the comprise collagen microparticles that are formable and pliable so as to provide superior contact with and easier access to a surgical site than typical, more rigid grafts as collagen sheets (see e.g., the abstract; paras. [0013, 0014]). Sommerich teaches the collagen material in a powdered formed derived from sheets of collagen material that are ground to a powder having the desired particle size distribution (see para. [0013]). Sommerich teaches the particle size of the collagen material in the range of 0.1 to 10, 0000 microns with embodiments taught in the size range of 10-1000, 50-800 and 100-400 microns (see para. [0014]). In view of the teachings of Sommerich and the knowledge of the skilled artisan, at the time of the invention, it would have been obvious to the artisan of ordinary skill to modify the osteoinductive composite material taught by Lee et al. by utilizing absorbable collagen sponge microparticles in place of an absorbable collagen sponge to arrive at the 
Therefore, the presently claimed invention was prima facie obvious to one of ordinary skill in the art at the effective filing date of the presently claimed invention.

The rejection is new as necessitated by amendment.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Bone regeneration with low dose BMP-2 amplified by biomimetic supramolecular nanofibers with collagen scaffolds”, Biomaterials, 2013, pp. 452-459) in view of Sommerich (CA 2663642; published 2009) as applied to claim 1 above, and further in view of Rossi et al. (“Polymeric scaffolds as stem cell carriers in bone repair”, J Tissue Eng Regen Med (2013))
The teachings of Lee et al. and Sommerich are discussed above. Lee et al. and Sommerich do not teach the osteoinductive bioactive agent comprises cells.
Rossi et al. teach incorporating stem cells and growth factors with polymer materials to induce new bone tissue formation (see e.g., the abstract).
At the time of invention, it would have been obvious to the artisan of ordinary skill in the art to combine stem cells with the osteoinductive material of Lee et al. to arrive at the presently 
Therefore, the presently claimed invention was prima facie obvious to one of ordinary skill in the art at the effective filing date of the presently claimed invention.

The rejection is new as necessitated by amendment.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Bone regeneration with low dose BMP-2 amplified by biomimetic supramolecular nanofibers with collagen scaffolds”, Biomaterials, 2013, pp. 452-459) in view of Sommerich (CA 2663642; published 2009) as applied to claims 1, 3 and 15 above, and further in view of Lissenberg-Thunnissen et al. (“Use and efficacy of bone morphogenetic proteins in fracture healing”, International Orthopaedics, 2011, pp. 1271-1280).  
The teachings of Lee et al. and Sommerich are discussed above. Lee et al. and Sommerich do not teach the growth factor comprising a transforming growth factor as claimed in claim 17.
Lissenberg-Thunnissen et al. teach the growth factors BMP-2 and TGF-1 (see p. 1277, left col.-1st paragraph). Lissenberg-Thunnissen et al. teach the co-application of the two growth factors accelerate bone formation to increase total bone volume and improve fracture healing as compared to application of BMP-2 alone (see p. 1277, left col.-1st paragraph).  
At the time of the effective filings date, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee et al., Sommerich and Lissenberg-Thunnissen et al. to arrive at the presently claimed invention. The artisan would have been motivated to combine BMP-2 with TGF-1 because co-application of the two growth factors accelerate bone 
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to one of ordinary skill in the art.

The rejection is new as necessitated by amendment.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Bone regeneration with low dose BMP-2 amplified by biomimetic supramolecular nanofibers with collagen scaffolds”, Biomaterials, 2013, pp. 452-459) in view of Sommerich (CA 2663642; published 2009) as applied to claims 1, 3 and 15 above, and further in view of Milijkovic et al. (“Review: Chondrogenesis, bone morphogenetic protein-4 and mesenchymal stem cells”, Osteoarthritis and Cartilage, 2008, pp. 1121-1130).
The teachings of Lee et al. and Sommerich are discussed above. Lee et al. and Sommerich do not teach the growth factors BMP-4, BMP-6 and BMP-7 as set forth in claim 16 and do not teach the growth factor comprising a growth differentiation factor as claimed in claim 18.
Milijkovic et al. teach the bone morphogenic proteins BMP-2, BMP-4, BMP-6 and BMP-7 and BMP-14 (GDF5) promote bone formation (see Table 1). Milijkovic et al. further teach the bone morphogenic proteins BMP-12 (GDF6) and BMP-13 (GDF6) modulate cartilage formation in a similar fashion as BMP2 (see Table 1).
At the time of the effective filing date, it would have been obvious to one of ordinary skill in the art combine the teachings of Milijkovic et al. with the teachings of Lee et al. and Sommerich to arrive at the presently claimed invention. The artisan would have been motivated prima facie obvious to combine equivalent known for the same purpose.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to one of ordinary skill in the art.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658